OPINION.
James :
The taxpayer claims a loss on account of the sale of the above-mentioned securities, either in the amount of $10,803.42, the difference between the cost to the decedent and the sales price, or of $426.17, the difference betiveen the value as returned for estate-tax purposes and the sales price.
We are clearly of the opinion that the taxpayer is not entitled to deduction of the larger amount, since cost to the decedent was the *43basis from which he would compute a gain or loss on the sale, but is not the basis for his estate, which is the value at the time of receipt by it. We are likewise of the opinion that the value at which such securities were returned for estate-tax purposes establishes yrima facie, and in the absence of other evidence, the value of such securities for the purpose of computing, gain or loss on a subsequent sale. We are, therefore, of the opinion that the taxpayer is entitled to deduct as a loss the amount of $426.17, as above claimed.
Order of redetermination will be entered on 15 days’ notice, under Rule 50.